 586DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal Union No. 767, LaborersInternational Union ofNorth America, AFL-CIOandFlorida PlannedCommunities, Inc. Case 12-CC-837March 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn September 28, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local Union No.767, Laborers International Union of North Ameri-ca,AFL-CIO,West Palm Beach, Florida, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN, Administrative Law Judge: Thecomplaint i in this case which issued June 26, 1973,2 allegesiThis term includes the complaint as amended at the hearing2The original charge was filed by Florida Planned Communities, Inc,on June 12, 19733Unless otherwise indicated all dates hereafter are 19734Sec 8(b)(4) of the Act makesitanunfair labor practice for a union(i) to engage in, or to induce any individual employed by any person.to engage in a strike or a refusal in the course of his employment touseprocessor otherwise handle or work on any goods .orto perform any services, or(u) to threaten, coerce, or restrain any person engaged in commerce orin an industry affecting commerce, wherein either case an objectthereof is:(B) forcing or requiring any personto cease doing business withany other person, or forcing or requiring any other employer torecognize or bargainwitha labororganizationas therepresentative ofhis employeesProvided,that nothing containedin this clause (B)shall be construed to make unlawful, where not otherwiseunlawful,any primary strike or primary picketingthat Local Union No. 767, Laborers International UnionofNorth America, AFL-CIO (Respondent or Union),during the period May 1, 1973, through June 13, 1973,3picketed Florida Planned Communities, Inc. (FPC), withsignsbearing FPC's name though FPC employed nolaborer employees, thereby threatening, restraining, andcoercing FPC and inducing and encouraging individualsemployed by FPC and other persons to engage in a strikeor refusal to perform services, with an object of forcing orrequiring FPC and other persons to cease doing businesswith E. & G. Construction Co., Inc. (E. & G.), in violationof Section 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act, as amended, 29 U.S.C., Sec. 151,et seq.(theAct).4The Union in its answer denies the unfair laborpractices and admits "that it has had a primary labordispute with FPC and/or E. & G."A hearing was held before me on July 16, 17, and 18, inCoralGables,Florida,afterdue notice.Allpartiesappeared and were represented by counsel. They weregiven full opportunity to participate, adduce evidence, andexamine and cross-examine witnesses. The General Coun-sel argued orally and briefly at the close of the hearings .5 Abriefwas submitted by the Union which has beenconsidered.Upon the record in the case, and from my observation ofthe witnesses,6 I make the following:FINDINGS OF FACT1.BUSINESSOF THE RESPONDENTFPC, a Florida corporation, is engaged in the buildingbusiness inWest Palm Beach, Palm Beach County,Florida. It owns 470 acres of land on which it isconstructing a 5,000-unit condominium known as GoldenLakes Village.Upon completion in about 6 years theproject will be valued in excess of $100 million.During the 12 months prior to July 1973, a representativeperiod, FPC purchased or received at the project goodsand materials from outside Florida valued in excess of$50,000.E.& G., a Florida corporation, is under contract withFPC in the amount of $530,000 to provide labor andcarpentry work for the project in accordance with certain5The General Counsel,though he understood that the Respondent wasraising some novel issues, did not submit a brief though a brief wasrequested6The testimonyof all witnesses has been considered.In evaluating thetestimonyof each witness and makingcredibilitydeterminations thereon,pertinent testimony was considered as well as demeanor. On this basis it isconcludedand foundthat Giardielloin certain aspects as specified hereafterwas not a credible witnessTheseconclusions are confirmedby a study andanalysis ofthe testimonyAs tomaterial matters,his testimony was vague,inconsistent,and contradictoryExamples will be shown hereafter. Inaddition,Giardiellotestified that he consulted Gopman,his counsel, aboutthe picketingbeforeMay I. 1973. Gopmantestified he had not heard fromGiardiello onthismatter until late in May after the picketing had started.The absenceof a statement of resolution of a conflict in specifictestimony,or an analysisof such testimony,does not mean that such did occur SeeBishop and Marco Inc, d/b/a Walker's,159 NLRB 1159, 1161. Further, tothe extent that a witness is creditedonly in part,it is done upon theevidentiaryrule that it is not uncommon"to believe some and not all of awitness' testimony"N.LR.B v. Universal Camera Corporation,179 F.2d749, 754 (C.A 2, 1950),reversed and remanded on othergrounds 340 U S474 (1951).209 NLRB No. 96 LOCAL 767,LABORERS587plans and specificationsmore fully set forth in thecontract.On the above facts and the record as a whole it is foundthat FPC and E. & G. are employers engaged in commerceor in an industry affecting commerce within the meaningof Sections 2(2), (6), and (7) and 8(b)(4) of the Act.11.THE UNIONIt is found as admitted that the Union, at all materialtimes herein, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheIssuesThe issues are sufficiently set forth in the Statement ofthe Case above.B.BackgroundFPC, in addition to being the owner of Golden LakesVillage, is also the builder and general contractor. Thisproject is FPC's first and only venture. As a generalcontractor,FPC was licensed under Florida law. PalmBeach County issued a building permit to FPC beforeconstruction started. This permit was tacked up on thejobsite as required.Allen J. Gluckstern is the president of FPC and JackTaylor is secretary-treasurer. They are the only officers andstockholders.FPC, as general contractor, did no construction work atthe jobsite. It employed clerical, managerial, and mainte-nance people and some casual labor but employed noconstruction employees.' FPC subcontracted out the workinvolved to all the trades. In addition to E. & G., othersubcontractors were Rubin Construction Company, Hig-gins Electric Company, Harbeke Plumbing Company, andBelvedere Construction Company. These subcontractorswere all nonunion. During the period commencing May I,these subcontractors maintained an employee force on thejobsite of between 100 and 115 employees .8The tract upon which the condominium is being built isbounded on the north by Okeechobee Boulevard, on theeast by Skees Road, on the south by Belvedere Boulevard,and on the west by vacant land. Golden Lakes Boulevardruns south through the project from Okeechobee Boule-vard to Belvedere Boulevard. A fence surrounds a goodportion of the land. Gates on the different streets giveegress from and ingress to the project or jobsite. Thesegates will be referred to hereafter by their street names.In September 1972 on the jobsite but near OkeechobeeBoulevard gate, FPC started construction of its generaloffices and six model condominium units. The offices andmodels were completed about March 1. The models werefurnished and made available for sales purposes. Theoffices housed FPC's staff and business records, etc. Itsaddress was 1901 Golden Lakes Boulevard. In April, FPCstarted construction of its first development consisting of250 condominium units. This development was about aone-fourth of a mile south of the offices and models. Neartheconstruction,FPC maintained a trailer that wasunmarked and was used in connection with the construc-tion. In it were permits, plans, specifications, and othermiscellaneous items.C.The Subcontractorson theModel UnitsConstruction of the model units and general offices wascompleted about March 1, 1973. FPC contracted out allthe work to subcontractors. FPC did no work itself andemployed no construction employees. The laborer andcarpenter's work was subcontracted to a company knownas South Coast Builders. Part of the duties of South Coastlaborers was to clean up after the construction crews. Tothat extent they performed the same work as some casuallaborers employed by FPC sWindow cleaning, certain daily maintenance, and cleanup on the models was orally subcontracted to one FannyFoster.Fosterwas paid on an apartment basis. Thewindow cleaners and other laborers employed by Fosterhad no mark on their clothes identifying them as Fosteremployees while on the jobsite. After May 1, 1973, Fostercontinued to supply one female laborer to the models tocleanup and for daily maintenance.Landscape and gardening performed at the models andoffices were also orally subcontracted. The work was doneby the employees of the different subcontractors. As withFoster, the employees wore no identifying markings.Trash hauling from the models was performed by a "B.& D." company. The trucks used by B. & D. bore thecompany's name.ioD.Employees of FPC DuringtheConstruction oftheModelsand the OfficesDuring this period, FPC employed administrative per-sonnel, construction supervisors, general superintendents,assistant superintendents, sales managers, and salesmen. Inaddition, as the models and offices were being finished,FPC hired casual labor to clean the models and the modelarea, to erect a billboard, to move furniture, and generallyto assist the decorators in whatever work was needed toopen the models to the public. There was a total of foursuch casual employees but not more than two wereemployed at one time. The FPC payroll records of theseemployees "identified them as laborers." Some wereemployed for as long as I week. They received a rate of payof $3 per hour. All of them were discharged before the endofMarch. As with the employees of the subcontractorsworking at the models the FPC employees wore no markidentifying them as FPC employees.rFor a listing of FPC employees see the next section.8The essential facts are not in dispute, the parties differing as to theirlegal effect The testimony as to some conversations are in conflict They arespecifically considered and resolved hereafter9 See sec D.10The record contains some vague indication that E & G also hauledsome trashawayfrom the models,but when or under what circumstances isnot given 588DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Employees of FPC After May 1, 1973On and after May 1, 1973, the employees of FPC were inessence the same" asthose employed while the modelswere being built. The record contains the statement thatFPC employed no laborers on and after May 1, 1973. AfterMay 1, 1973, certain additional employees were added byFPC.On May 2, 1973, Warren Stockweather was hired byFPC as a maintenance man. He was employed until June29, 1973. His duties were to clean up outside the officesand the model units. Daily, he added chemicals as requiredto the pump that pumped water into the bathroom of theoffices.Also, he did some repair work on the offices andmodels, such as painting, cleaning, changing bulbs, etc.i2Stockweather performed no labor in connection with the250 units. His labor was confined to the area of the modelsand the general offices.On May 5, 1973, FPC employed Raymond E.Bair as anight watchman. He was so classified and his duties wereto walk or drive around the jobsite at night.On May 11, 1973, one Luard A. Dennison was hired.Gluckstern testified that he held the positionof assistantsuperintendent 13 to assist and report to the general orconstruction superintendent. He did this by observation onthe job and coordination of the supervisors of thesubcontractors.One of Dennison's main duties was totransmit information from the construction supervisor ofFPC to the supervisor of the subcontractor on the job andvice versa. This area included directives from the construc-tion superintendent to the sub that certain items were to beaccomplished. Dennison made progress reports. Dennisonwas directed by FPC to speak to the supervisors of the subsonly and not to speak to the employees of the subs. Therecord does not show that he did other than as directed.On May 18, 1973, one Donald Shor was hired by FPC asamaterialman in the construction department.14 Hisduties were to order and receive materials for the jobsite onbehalf of FPC. Shor made certain that deliveries ofmaterials to the jobsite for FPC were properly received,receipted for, stored, and distributed as necessary. He hadauthority to reject material or to accept it if improperlydelivered. Shor did not participate in the physical unload-ing of deliveries.When a delivery arrived, Shor contactedthe superintendent of the labor subcontractor who in turnsupplied the labor necessary to unload the shipments. Shorreported directly to the FPC projectmanager.His salarywas $130 a week. The record does not show that heperformed any other duties or performed any other labors.On June 8, 1973, A. L. Grider was employed by FPC tobe a watchman or guard at the Belvedere Boulevard gate.He was paid at the rate of $2 per hour. Grider's payrollrecord showed the word "laborer" crossed out and theword "guard" written in. This change occurred on July 17,1973, when this hearing wasin session.On two occasions, June 15 and June 22, 1973, AllanOrkman was hired by FPC as a maintenance man. Except11This takes into consideration replacements in the different positions.12The payroll records for Stockweather showed his rate of pay at $2 50per hour crossed out and a rate of $125 a week inserted instead.13FPC payroll records show that Dennison is listed as a constructionforeman and earns$300 a week This fact was pointed out to Glucksternfor repair work,Orkman generally did the same kind ofwork that Stockweather had done.But Orkman was paid$3 per hour.On Orkman's payroll records as with Griderabove the word "laborer"was crossed out and the word"maintenance"written over it. This change in Orkman'srecordwas also made onJuly 17. LikeStockweather,Orkman worked only at the models and general offices.15F.E.& G. as a SubcontractorThe subcontract between FPC and E. & G. was enteredinto on April 9. It provided that FPC was the contractorand E. & G. was the subcontractor. The subcontractoragreed "to do all the work and furnish all the materialsrequired by the terms of the plans, specifications anddrawings, of and from the Carpentry and Labor subcon-tractor;The contract contained an additionalprovision in an attachment designated as "Exhibit A"providing:All work performed by Sub-contractor and not a partof this contract is to be done under the following WageScale:Laborer: $6.00 per hour including all applicabletaxes, overhead and profit.Carpenter: $8.00 per hour including all applicabletaxes, overhead and profit.E.& G. supplied the laborers and carpentry work onlyto FPC as provided in the contract. Under the terms of"Exhibit A" FPC could and did request that E. & G.supply laborers and carpentry work to other subcontrac-tors,or directly to FPC for work not required under the"Carpentry and Labor" provision. Such demands weremade by superintendents of FPC to superintendents of E.& G. E. & G. would supply the labor and charge FPC atthe rate specified in "Exhibit A." Examples of the type ofwork not included in E. & G.'s subcontract were "backfilling the trenches," "clean up of debris that does notcome from [E. & G.'s] work," and the cleaning up ofblocks left by the masonry contractor. The record showsthatwhen E. & G. complied with FPC's requests theemployees doing the work remained E. & G. employees.E.& G. has a trailer on the jobsite about one-fourthof a mile from the Okeechobee gate. Neither it, the trucksthat were used to bring material to the jobsite for E. & G.,nor E. & G.'s employees carried any marks identifyingtheir connection with E. & G. Plywood forms used by E. &G. for construction work had E. & G. on them. It wasdoubtful that the general public was aware of or could seethese markings.E.& G. continuously employed between 30 to 40employees on the jobsite after May 1, 1973.Under Palm Beach County law certain contractors, suchas electrical, plumbing, and air conditioning, are requiredto register with the county and "pull" (obtain) a permitwho assertedhis title was assistant superintendent.14The Company's payroll record didnot indicate his title.15Therecord contains no evidence that any FPC maintenance man wasever used on thejobsite in connection with the 250 units LOCAL 767,LABORERS589before they can operate in the county. Such a requirementdoes not apply to the type of work performed by E. & G.Under county law contractors performing the E. & G. typeof work are required to have occupational licenses. Toobtain this license the contractor is required to take anexamination. E. & G. had taken such an examination inFebruary in Tallahasee and had passed it. There was adelay in transferring this information to Palm BeachCounty. However, the Palm Beach County officials hadknowledge that E. & G. had passed the examination and E.& G. was permittec to continue to function as asubcontractor on the jobsite.G.Laborer's Local 767The jurisdiction of the Union as to the typeof employeescovered is: 16A.Just about almost every phase of constructionas far as clean-up, pouring of concrete, assistingmasons, assistingcarpenters, we do have men in thatclassification that covers cleaning of models,cleaningofwindows, bath tubs, apartments in general andgeneral laborers' work.In addition, the Union's jurisdiction extends over employ-ees who are engaged in cleanup work, such as cleanup,removal of outside trash, moving of furniture, and theloading and unloading of trucks.The wage rate for laborers under the local contract was$6.20 an hour at the time of the hearing and $5.80 per hourin March.H.Contracts BetweenFPC and the Union1.During the time the models and offices werein constructionJon Giardiello since 1965 was business agent for theUnion. In early March 1973, he visited the model units atthe jobsite. There he saw two employees sweating. Bothhad shovels in their hands.17 One was a member of Local767 named Ron Pinta. Giardiello spoke to him. Pinta toldGiardiello that he had been unable to find a job; men wereout of work at the hiring hall; he had come out to FPC andgot the job he was doing; and his pay was $3 an hour. Pintadid not state how long his job was to continue. At this timeGiardiello spoke to no other employee at the jobsite nor toany person connected with FPC. Admittedly, he did notvisit the work on the models to demand recognition for theUnion from FPC.About the end of March, Giardiello visited the model16According to the testimony of John Giardiello.17The record is not clear as to exactly what work they were doing.Giardiello first testified they were "grading earth" but retracted thisstatement a little later,when questioned by his counselQ.These laborers that you said had a shovel..was this gradingwork they were doing?A. I couldn t honestly say They were cleaning debris and gradinggetting ready for sod, 1 guess.rsAt the end of this conversation, Giardiello asked for and receivedpermission to speak to Jim McGlamery who was then FPCs generalunit again. There he recognized one of the working men hehad seen on the earlier visit. The man was just "piddlingaround. . .just cleaning up, I guess."Giardiello leftwithout speaking to the employee or anyone else.On April 17, Giardielloagain visitedthe jobsite. Therehe met and spoke with Ralph Howell, project manager forFPC. There is a conflict in testimony about the conversa-tion that followed.According to Giardiello he went to find out how theconstruction was going and who the contractor was thatwould be doing the construction work. When he metHowell the latter told him, ". . . that the work was subbedout to E. & G. Construction Company and I replied, `Iguess I laidan egg.' ..." Then Giardiello pointed out that"Actually before ... -Mr. Howell said the work wassubbed out he said that Big John was by the project .. .approximately two weeks prior looking for work and I justreplied, `Well,' because I have a lot of Johns, I don't reallyknow which one he meant ...: .According to Howell, he told Giardiello that FPC had alaborer contractor to handle FPC construction on the site;itwas E. & G. out of Miami; that they were nonunion, andthat Giardiello was welcome to go down to the site and seethem. He also told Giardiello that a fellow named Big Johnhad been in to see him about 2 weeks before requestingwork as a laborer and mentioned that Giardiello had senthim.Howell further told Giardiello that "if he hadanybody else to send down to send them to see E. & G.Construction because we [FPC] were not hiring directlabor." On cross-examination Howell added that Giardiel-lo responded that "he guessed he [Giardiello] had laid anegg out here." 18Conclusions as to the Conversation of Howell andGiardielloIn a memorandum filed with FPC immediately after theconversation with Giardiello,Howell set down the conver-sation that had occurred.In this memorandum he omittedany referenceto theBig John incident and also anyreference to the statement that "we are not hiring anydirect labor."19 These omissions will be dealt with in thatorder.The omission to mention Big John in the memorandumwas not accountedfor byHowell.However,there appearstobe no question that "Big John"was mentioned.Giardiello admitted this when examined by his counsel andagain on cross-examination.Howell admitted on cross-examination that he did nottellGiardiellothat FPC "was not hiring direct labor." Heexplained,"It is essentially what I said.I didn't say it wassuperintendentGiardiello had known McGlamery for a good number ofyears. According to Giardiello,McGlamery said something about E. & Gand said they were from Miami but he did not know too much about them.19The memorandum read as follows:Howell advised Johnny G. that the labor contractor on the Job was E.& G. construction and they were nonunion.Florida Planned Commu-mties have not been able to get a conscientious response to any unionlabor contractor. Gresch Bramuci did unrealistically bid our job fortwo or two and a half times our estimated cost.In lieu of the negativeaction of union labor contractors we entered into an agreement with E&G. who are presently working on our Job. 590DECISIONS OF NATIONAL LABORRELATIONS BOARDverbatum, the memorandum. I used the word essentially,and that's what it was, essentially what I said ... .Under the circumstances,it isconsidered that Howell didnot use the words "we are not hiring direct labor" in theconversation with Giardiello. It is so found. This failure,however, does not in any way change the impact nor intentof what Howell said.20 Examination of the conversation astestified to by Howell with the words "direct labor"eliminated leave reasonably clear the statement that E. &G. was the labor subcontractor for FPC and that, if theUnion had any laborers to send out to the jobsite foremployment, they were to contact E. & G. for thatpurpose. From the above and from the record as a wholeand as shown in the following paragraph, it was clearlyevident to Giardiello on April 17 that E. & G. was thelaborer subcontractor for FPC and that FPC was nothiring laborers directly.On cross-examinationHowell accounted for the differ-ence in histestimony and the memorandum by stating thatthe reference to E. & G. was made at the same time hespoke of Big John. "I enumerated to him [Giardiello] thatif he were to send anybody else out that they were to see E.& G." No greater significance is placed on the fact that thisstatementwas not included in the memorandum than isplaced on the fact that the reference to Big John was notincluded. Both items are tied into each other. On thatground, it is reasonable to conclude that, if Big John wasmentioned in the conversation, E. & G. hiring was alsomentioned.The omission to refer to the one in thememorandum has no greater sigmficance than the omis-sion to refer to the other.Finally,it isclear from the record that Giardiello wasaware that Howell was referring to laborers and laborsubcontractors when E. & G. was mentioned. Giardielloexplained what he meant by "laying an egg" that "therewas a contractor there I had never heard of working thearea."21He explained further he had never heard of E. &G. but he was familiar with contractors such as ArnoldConstruction and Gresch &Bramuci.He admitted theywere contractors for laborers and carpenters. There is noquestion that Giardiello as business agent for the Unionknew what the functions and operations of the differentsubcontractorswere.It isnoted in this connection thatGresch and Bramuci was the labor contractor mentionedby Howell in his memorandum.22 Clearly Giardiello toldHowell thatin comingout to see FPC about laborers in hiscapacity as the union representative he had made an error.Under the above circumstances and on the record as awhole, it is found that, on April 17, Giardiello knew that E.& G. was the laborer subcontractor for FPC and furtherknew that laborers on the project were employees of E. &G. not FPC and would be so in the future.23 It is so found.20Both Giardiello and Howellagree thatE & G. wasmentionedHowell's testimony goesfurther.21Thisdoesnot appear to bea reasonable explanationof theterm, eitherin the context of the conversation, or itsmeaning inthe vernacular It is myunderstanding that the expression means thatGiardiello "pulleda boner" or"made an error "22 See In 192.TheMay I conversation between Giardielloand GlucksternGiardiello had no other conversation with anyone fromFPC until May 1, when he met Gluckstern, the daypicketing at FPC started.According to Gluckstern, he arrived at the jobsite atOkeechobee Boulevard between 8:30 and 9 a.m. Picketingby the Union had already started. He saw Giardiello andthe pickets and invited Giardiello to have a cup of coffeewith him. They discussed the situation. According to thecredited testimony of Gluckstern, he advised Giardiello hewas sorry to see the Union take that kind of an approachrather thanassisting in findinga competent and reputableunion contractor to do the work that FPC was unable todo. Giardiello responded he was unaware that FPC couldnot obtain a reputable union contract and that he wouldlook into the matter and contact Gluckstern in about 3days.Giardielloin effectagreed with the foregoing. Giardiellodenied that Gluckstern had said anything regarding thefact that FPC was not employing any laborers or anyemployees on the jobsite. Gluckstern did not testify that hehad ever madesuch a statement.24However, Gtardiellowithout specifying the type of work involved testified thatGluckstern had mentioned that FPC had had no other bidthan Gresch &Bramuci"to do certain phases of the work... .As already shown, Giardiello knew the type ofwork that Gresch & Bramuci did. Giardiello continuedthat E. & G. was discussed by name; that Gluckstern hadstated that E. & G.'s price was reasonable; and that E. &G. had the manpower to do the job.Conclusions as to the May I conversationItisreasonabletoconclude thatGluckstern toldGiardiello about "the work that FPC was unable to do."Further, from the recordas a whole, there is no questionthat Giardiello understood that Gluckstern was referring tothework that E. & G. was performing under thesubcontract. Though not stated by Gluckstern, Giardielloadmitted that the conversation dealt with E. & G. Verycarefully and guardedly Giardiello cloaked his knowledgeof the workin questionby stating that Gluckstern referredto "certain phases of the work." The record shows clearlythat before May 125 Gtardiello knew that E. & G. was thelaborer subcontractor. It has been found that Howell hadinformed Giardiello to that effect on April 17. Nothing inthe record has been brought out to change that finding orto show thatcircumstancesat the jobsite had changedsince.At an unspecifiedtime afterApril 17, Giardiello checkedwith the county and was told that E. & G. was not licensed.He assertedhe checked no furthereither atthe county or atthe jobsite. The lackof licensecausedhim to figure "it wasa shell and may be these people working there were23This isfurther supportedby Giardiello's statement that he knew thatE & G "would be-using laborers and carpenters "24This is another instance where Giardtello"protests too much " Ineffect,his denial of an unmade statement is evidence that he knewthat FPChad no such employees25The daythe picketing started. LOCAL 767,LABORERSworking directly for Florida Planned Communities." Thisquoted statement is an admission by Giardiello that beforeMay I he was aware that the laborers working at thejobsite were E. & G. employees. The record contains noclarification of the quoted statement.But it isconsideredmost revealing of the knowledge that Giardiello had at thetime concerning the employment situation. The mostreasonable conclusion that can be drawn from the "shell"statement is that E. & G. was the publicized or knownemployer of the laborers but only so for the purpose ofcoverup of the real fact that FPC was the actual employer.This clearly shows that Giardiello was on notice that E. &G. was the subcontractor and employer of the laborers. Itclarifies the use of his "laid an egg" term on April 17 andsupports Howell's testimony that on that day he notifiedGiardiello of the E. & G. facts. It is so found.1.The Picketing at Golden Lakes VillageOn May 1, about 7:45 a.m., pickets appeared at thejobsite bearing picket signs. Picketing took place at thegates located at Okeechobee Boulevard, Belvedere Boule-vard, and Skees Road.26 The pickets' signs at the BelvedereRoad and Skees Road gates read as follows:Notice to Public, Florida Planned Communities and E.& G. Construction Company lowers the standards ofconditions of Laborer's Local Union No. 767. For anyinformation call Cy Gropman, Area Code 305 +947-4521.27For the period between May 1 and 15 some of the Union'spicketsignsbore the name of FPC or E. & G. singly inaddition to the combination cited above. After May 15,only the citedsign was used.J.Materials Are Not Delivered Because of thePicketingOn May 4, 1973, Rinker Materials28 Corporationattempted to make a delivery of concrete block and steel attheBelvedereBoulevard entrance.The delivery wasstopped by the pickets and not made. On the evening ofMay 4, FPC posted a sign on the entrances to the jobsiteon Skees Road stating that the entrance was for the use ofRinker Materials. On May 5, Rinker made some deliveriesthrough Skees Road entrances. After each delivery picketsappeared carrying the same sign that was used onBelvedere Boulevard. At that time, Rinker advised FPCthat they were unable to continue makmg deliveries to thejobsite and thereafter discontinued making any deliveries.FPC arranged to purchase materials from another contrac-tor but did their own trucking to accomplish delivery.26The picket signs at the Okeechobee gate read as follows.Notice to Public. Florida Planned Communities, E & G ConstructionCompany, lower standards of carpenters We have no dispute with anyother contractor on thisjob This picket is not intended to cause anyother employees to stop work or stop deliveries Palm Beach CarpentersDistrict CouncilFlyerswere also distributed at the Okeechobee gateNeither thepicketing nor the flyers at the Okeechobee gate are alleged by the GeneralCounsel as violations27Cy Gropman was chief counsel for the Union The posted number was591K.Gates and Signs Established by FPCAfterMay 1After the picketing started, FPC established specificgates to be used by its employees and the employees of itssubcontractors. All the employees were instructed to anddid use separate gates.On May 3, at the Okeechobee Boulevard entrance, FPCput a sign stating that the gate (No. 1) was for the"exclusive use of the employees of the following companiesonly: E. & G. Construction Company, Harbeke PlumbingCompany, Higgins Electric Company. All other employeesare to useGate No. 2."As stated above, on May 4 FPC posted signs on theSkees Road entrances that they were to be used by RinkerMaterials Corporation.Later in May, the second gate was established for theexclusive use of the employees of FPC and E. & G.In the early part of June the gate signs were changed. AtOkeechobee Boulevard one gate sign read: "E. & G.Construction,Florida Planned Communities, all otheremployees" to use another designated gate. Another signfor another gate nearby read: "For exclusive use ofemployees of Florida Planned Communities, Inc." Thegate at Belvedere Road stated, "For use by employees ofall contractors except Florida Planned Communities, E. &G. Construction Company." Employees of the namedcontractorswere to use another designated gate only.L.On June 13,theUnion CeasesPicketing FPCOn June 13,1973, the attorneysfor the Union sent atelegram to the Board at its Coral Gables office reading asfollows:REGARDINGFLORIDAPLANNEDCOMMUNITIESINCORPORATED CASE NUMBER 12-cc-337 ON JUNE 12,1972 LABORERSLOCAL 767,THROUGH ITS UNDERSIGNEDCOUNSEL, WAS FIRST NOTIFIED BY YOU THAT FLORIDAPLANNED COMMUNITIES INC. DOES NOT EMPLOY ANYEMPLOYEES AT THE JOB SITE INVOLVED IN THE ABOVECHARGE AND THE E AND G IS THE GENERAL CONTRACTORAND DOES EMPLOYEE[SIC] EMPLOYEES WHO ARE THESUBJECT OF OUR CURRENT DISPUTE. BASED ON THISOFFICIAL NOTICE, WE ARE, THIS DATE, CHANGING OURPICKETING SIGNS TO READ E AND G ONLY.On June 13, 1973, the picket signs were altered. FloridaPlanned Communities, Inc., was deleted from the signs onBelvedere Boulevard and Skees Road.29 The signs thenread:Notice to Public: E. & G. Construction lowers thehis telephonenumber. Reference is later made to his testimony in thisproceeding28The Rinkerincident was not alleged as a violation in the complaintand was notadmittedto show a violation.The incident was received toshow motivationand intent with regard to the alleged illegal conduct and toassist in framingthe remedyif the violation alleged in thecomplaint werefound.The GeneralCounsel contended that the Rinker incidents flowedfrom the alleged illegalconduct29The picketsignon Okeechobee Boulevard was also altered toeliminate E.&G leavingonly FPC.But as stated in In. 26, no violation isalleged as to that picket action 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandards of conditions of Laborers Local Union No.767. For any information call Cy Gropman, Area Code305 + 947-2521.The picketing with the alteredsignscontinued and wasoccurring at the time of the hearing.Analysis and Conclusions1.Contentions of the partiesThe General Counsel's only contention in this proceed-ing is that the Union from May I on engaged in commonsituspicketing in violation of the fourth criterion30established by the Board inMoore Dry Dock31andsummarized by the Supreme Court inLocal 761, Interna-tionalUnion of Electrical, Radio and Machine Workers,AFL-CIO [General Electric] v. N.L.R.B.,366 U.S. at 677(1961), as follows:(1) That the picketing be limited to times when the situsof the dispute was located on the secondary premises;(2) that the primary employer be engaged in his normalbusiness at the situs; (3) that the picketing take placereasonably close to the situs; and (4) that the picketingclearly disclose that the dispute was only with theprimary employer.The Union contends as its argument in chief that FPCwas a primary employer not a secondary employer; thatpicketing in connection with a dispute between the Unionand FPC was primary picketing and was not in violation ofSection 8(b)(4)(i) or (ii)(B) of the Act. This contention isbased mainly on the fact that the Union had no knowledgeuntil June 13 that FPC employed no laborers.2.DiscussionThe record shows that the Union was aware prior toMay I that E. & G. was a nonunion employer and waspaying its employees wages less than was called for undergoing union contracts. The Union admits that it wasengaged in a primary dispute with E. & G. In furtheranceof this dispute and apparently to protect the Union's wagescale and other conditions of employment, the Unionpicketed Golden Lakes Village where E. & G. was carryingout the terms of the subcontract. There is no question thatas to E. & G. the picketing was in furtherance of theUnion's recognized objective 32It is undisputed that the Union was engaged in commonsitus picketing. As stated above, the only question raised iswhether criterion four of theMoore Dry Dockcriteria wasviolated. On the facts as presented, the inclusion of FPC'sname on the picket signs at the Belvedere Boulevard andSkees Road gates clearly discloses that the dispute was notonly with E. & G. the primary employer but also with FPC,another employer. Absent a showing that FPC is a party to30The original record did not contain the word "fourth" before the word"criteria."After receipt of the transcript the General Counsel moved toamend the record among other things to have the word "fourth" inserted.No objection was received. The motion is granted The Union also movedto amend the record That motion without objection is also granted. Bothmotions are ordered filed as part of the record herein.the dispute between E. & G. and the Union, FPC is aneutral employer. Thus, the picketing which was directedagainst FPC and E. & G. violated the fourth criterion ofMoore Dry Dockin that it did not "clearly disclose that thedispute was only with [E. & G.] the primary employer."3.The Union's contentionsThe Union, as stated above, defends its actions byassertingthat it had a primary dispute with FPC. Therecord herein does not support the Union's contention.The record is clear that at no time while any work wasgoing on at the jobsite did FPC employ any laborers exceptcasual employees and a maintenanceperson.These latterwhen employed worked only at the model units andoffices. FPC employed no laborers in connection with theconstruction of the 250 units of the first development.Admittedly, Giardiello was aware of the type of laborthat was being usedin connectionwith the construction ofthemodel units. He visited the models twice in March,spoke to thecasualemployees, one of whom was a unionmember, and found out that they were being paid $3 perhour whichwas almost50 percent of the union scale. TheUnion did nothing as a result ofthese visitsand did notcommunicate with FPC in any way. During this timeconstruction laborers were also working on the model sitein connection with the building of the models and theoffices.They were employees of the subcontractor SouthCoast Builders. The Union's inactionwith regard to FPCduring the time the models were being constructed was aclear indication that it was aware thatthe casuals wereFPC employees and the laborers were South Coastemployees.More importantly, the record clearly shows that, at leastby April 17, the Union had knowledge that FPC was hiringno construction laborers either during the construction ofthe models or later when the 250 unit development started.In view of these facts, the defensesraisedby the Union, inessence based on the absence of knowledge, cannot betaken seriously.On April 17, Giardiello and Howell held the conversa-tion which ended with Giardiello's statementthat he had"laid an egg." As found, it was in this conversation thatHowell notified Giardiello that the laborer and carpentrysubcontract had been given to E. & G.,a nonunionsubcontractor and that applications for employment byunion members or others should be made to E. & G. To aman of Giardiello's experience this was clear notice thatFPC was not hiring and in the future would not hire thistype of labor. That Giardiellowas in factaware that E. &G. was doing the hiring was clearly shown byhis "shell"statement after he had checked with the countylicensingdepartment and found that E. & G. was not registered.As the Unionasserts inits brief, the Union did not haveto take such "notification" at face value.33 But the recordshows that other than checking with the countyas stated31Sailors'Unionof the Pacific (MooreDry Dock Company);92 NLRB547, 549(1950).32Thecontention that this was purely informational picketing isrejected.Cf.Local 3,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO (Mansfield Contracting Corporation)205 NLRB No. 89.33 SeePlumbers'Local Union No. 519UnitedAssociationof Journeymen LOCAL 767,LABORERS593above, the Union, after April 17, made no reasonableattempt to verify Howell's statement, or to determinewhether FPC did or did not employ construction laborersdirectly.The record shows no evidence that Giardiello orany union official at any time thereafter visited the.jobsite,questioned any employees as to their employer,34 ques-tioned any official of FPC to verify or inquire into theaccuracyorvalidityof the April 17 statement, orquestioned whether any change in the contract situationhad or was going to occur. When he was put on notice bythe licensing department that E. & G. had not been issueda license or permit, Giardiello did not come back toquestion Howell or any official of FPC on the subject. Hadhe done so his doubts would have been resolved. Suchreturn would have been a reasonable and prudent action.His failure to do so supports the conclusion that he wasaware of and accepted the accuracy of Howell's statement.It is concluded from the foregoing and the record as awhole that Giardiello t.nd the Union were at no time andin no way misled by the fact that FPC employed somecasual labor and a female to do maintenance work at themodels and the offices. It is further concluded that noaction by FPC has been shown that misled the Union.Finally, it is concluded that the Union was given noticeand had knowledge of the subcontracting situation. Anyfailure to verify or check that information is attributableonly to the Union. Its subsequent actions based on suchfailure are the Union's responsibilities.The same line of reasoning applies to the assertion of theUnion that they were unable to tell who the employeeswere that were working at the models and the jobsite.These employees were doing the kind of work that waswithin the Union's jurisdiction. They wore no identifyingmarks and insofar as the Umon was concerned they wereemployees of FPC. This is too naive a position for an oldline experienced business agent to advance. In any event,as stated above, there was nothing that prevented theUnion from finding out by inquiring or otherwise whoseemployees they were. As the hearing proceeded, the Uniongave the definite impression that it was building up its casefrom the information first heard and gleaned from therecords produced at the hearing which it had seen for thefirst time.35It is concluded from the foregoing and the record as awhole that (1) Giardiello knew at all times that FPCemployed at the models and offices some casual labor toclean up and do maintenance work including one femaleand (2) from the time work started on the first develop-ment of 250 units, Giardiello knew of no constructionand Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (H L Robertson & Associates, Inc),171 NLRB 251,258.34 In the manner that Giardiello did the casual employees in March35 For example,the changes in the Company's employment records todelete "laborer."The reliance upon casual employees shown to have beenemployed after May 1, or the reference to the title"construction foreman."ofDennison employed on May II called "assistant supenntendent" byGluckstern.36Therecord shows that on May II Dennison was hired(see sec. E,above),and on May 18 Shot was hired as a material man Giardiello firstbecame aware of these employees at the hearing31The contention is also rejected as improbable that the dispute withFPC was over the employment of the clerical and other employees of FPC.Without questioning the legality of the position taken, there is nothing in thelaborer or other laborer that was employed by FPC towork on that development 36 Thus, at the time thepicketing started, the only FPC employees admittedlywithin the Union's jurisdiction were those employed at themodels 37 The record clearly shows that no action wastaken by the Union relative to those employees; nor isthere any evidence that the Union had intended to takeany action with regard to them. It is neither reasonable norcreditable on the basis of the foregoing and the record as awhole to find that the actionof namingFPC on the picketsigns onMay 1, constituted the commencement either ofprimary picketing by the Union, or of a primary disputebetween FPC and the Union.The Union also contends that it "had every right toassume FPC was continually employing laborers at theGolden Lakes Village jobsite ... and that duty lay withFPC to affirmatively notify [the Union] of the so-calledabsence of laborers from the jobsite." Having found thatthe Union was given affirmative notice there is no need todiscuss the question of FPC's duty to inform the Union ofthe fact that FPC was not employing laborers. It hasalready been found that the Union'sactionsafter thenotice were neither reasonable nor prudent with regard tothatnotice.The record does not show that FPC wasplaying a "cat and mouse" game with the Union as theUnion asserts.38 The absence of construction laborers waspermanent not temporary or intermittent. Both during theconstruction of the models and of the first developmentFPC subcontracted laborer and carpenter work first toSouth Coast Contractors and then to E. & G. Nothing inthe record herein indicates that FPC intended to hireconstruction laborers, or that FPC in any way misled theUnion or gave itanyuntrue information. The Union pointsto no evidence to that effect. Under the circumstances theUnion engaged in its picketing campaign at its own peril 39The Union alternatively takes the position that it has theright to engage in picketingactivitiesat FPC's primaryplaceofbusiness, requesting FPC to enter into asubcontractor's agreementor clause agreeingto use onlyemployerswho are signatory to collective-bargainingagreementswith the Union covering construction sitesonly. The Union asserts that this type of subcontractor'sagreement or subcontractor'sclause fallswithin theconstruction industry's proviso to Section 8(e) and thatpicketing to obtain such a clauseis legal.It is considered that the 8(e) position taken by the Unionin this proceeding is an afterthought and frivolous. Nodiscussion is needed as to the right of the Umon to picketin order to obtain suchan agreementor clause. The facts inrecordto show that,prior toMay 1. the Unionin anyway indicated to FPCthat it was interested in theotheremployees.It is considered reasonable toconclude that theUnion advancedthis contention after the factor, to quoteGiardiello, as a "shell" to cover its improper actionof MayIpicketing38The cases cited by theUnion to support this point are inapposite:IndustrialContracting Company,192 NLRB 1188, enfd.82 LRRM 2687(C.A D.C,1972);International Brotherhoodof ElectricalWorkers, Local 640,AFL-CIO,176 NLRB 150;New PowerWire and ElectricalCorp., et al,144NLRB 1089,enfd.in pertinentpart 340 F 2d 71 (C.A 2. 1965);InternationalBrotherhood of Electrical Workers Local 861, AFL-CIO (Brownfield Electric,Inc),145 N LRB 116339 It is considered of no significance or weight that several weeks afterMay I counsel for the Union gave his legal opinion thatFPC'spicketingwas legal 594DECISIONSOF NATIONALLABOR RELATIONS BOARDthis case do not show in any way that a purpose of thepicketing was to obtain such a clause from FPC. TheUnion's position is accordingly rejected.The Union,in itsbrief and at the hearing, listed a largenumber of items called the responsibilities of FPC as ageneral contractor in relation to the subcontractors.Some of these were that (1) subcontracts are performedin accord with FPC's obligation to the Palm Beach CountyBuilding and Zoning Department; (2) the ConstructionBoard of Palm Beach County looks to FPC for responsibil-ity for all construction and for the project to see that (a) itisbuilt in a safe and orderly manner; (b) the subcontrac-tors are licensed; (c) the work of the subcontractor isproperly completed; and (3) FPC has overall financialresponsibility and credit responsibility.Other responsibilities were (1) FPC has a fence aroundthe project for protection of property and to keep thepublic out; (2) FPC has the right to terminate or dischargea contractor for improper work; (3) FPC is required tomake certain that the subcontractors are licensed, have acertificate of competency, and carry workmen's compensa-tion and liability insurance for their respective workpeople; (4) FPC had the right to and ordered signs at thedifferent gates to be used by subcontractors; (5) FPCcoordinates the work of the subcontractors to maintain areasonable and sequential flow of work; (6) FPC ordersmaterials and supplies for the project but the labor tounload or deal with the same was supplied by E. & G.; and(7) FPC was responsible for safety conditions and requiredthesubcontractors to comply with them under thecontract.The Union contends that because of these responsibili-tiesand obligations FPC, in effect or in essence, becamethe technical employer of the employees of E. & G. andother subcontractors. The Union contends that, as a result,thepicketing by the Union of FPC became primarypicketing and was not proscribed by Section 8(b)(4). Thisposition is not supported by the record and is rejected.40Nothing in the record herein supports the Union's position.The relationship between FPC and the subcontractors isclearly contractual. The employees of E. & G. and theother subcontractors are employees only of the respectiveemployers. As a matter of fact the contract with E. & G.makes provision for the use of E. & G. employees by FPCand by other subcontractors on the jobsite. But thecontract clearlysetsforth that when they are so used theyremain E. & G. employees. Arrangement for their use mustbe made through the superintendent of E. & G. and E. &G. makes a specific charge to the user of the employeespayable to E. & G. The rate of this charge is higher thanthe rate paid to E. & G. employees by E. & G. because theovercharge takes into consideration overhead and otherexpenses of E. & G. in accommodating FPC and the othercontractors.4 i4.FinalconclusionsThe foregoing analysis has dealt with some of the majordefenses raised by the Union.Others have been consideredand found wanting.42 It is concluded as a result of theseanalyses and the record as a whole that the Union was notengaged in a primary dispute with or primary picketing ofFPC onMay 1, when it picketed the Belvedere Boulevardand Skees Road gates carrying picket signs directed toFPC and E. & G.Accordingly,it is concluded and found that the Union'suse of picket signs bearing both names of FPC and E. & G.was not permissible common situs picketing in that it didnot clearly disclose that the dispute was only with E. & G.the primary employer.Respondent's admitted picketing of the Golden LakesVillage job plainly constituted inducement and encourage-ment of the employees of FPC and other subcontractors onthe jobsite to engage in strikes or refusals in the course oftheir employment to perform services within the meaningof Section 8(b)(4)(i).That such inducement and encourage-ment also constituted restraint and coercion of theemployers,within the meaning of Section 8(b)(4)(u), is alsowell settled.InternationalHod Carriers,Building andCommon Laborers Union of America,LocalNo. 1140,AFL-CIO (GilmoreConstructionCompany),127NLRB541, 545,footnote 6, enfd. 285 F.2d 397 (C.A. 8, 1960). Onthe entire record,it is found and concluded that an objectof the Union's picketing was to force (at least) FPC tocease doing business with E.&G.Accordingly, thecombined picketing of FPC and E. & G. at Golden LakesVillage violated Section 8(b)(4)(i) and(ii)(B) of the Act.N. L. R. B.v.Denver Building&Construction Trades Council,341 U.S. 675.CONCLUSIONS OF LAW1.FPC and E.& G. are engaged in commerce or in anindustryaffecting commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing the Golden Lakes Village project withpicket signs that did not clearly disclose that the Unionhad a dispute only with E. & G., the Unionengaged inconduct violative of the Act.4.By picketing the Golden Lakes Village project, the,Union induced and encouraged individuals employed byFPC and other subcontractors on the project to engage in astrike or refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on goods, articles, materials, or commodities, or toperform services, and also by said picketing coerced andrestrained FPC and other subcontractors.40 InternationalUnion of OperatingEngineers,Local 675(IndustrialContracting Co)192 NLRB1188, enfd 82 LRRM2687 (C A D C, 1972), isinapposite under the circumstances.41CfN LR B v. General Drivers &Dairy Employees, Local Union No563, et al,certdenied404 U S. 912 (1971),Carpet, Linoleum, Soft Tile, andResilientFloor Covering Layers, Local Union No 419 AFL-CIO v N L R B,467 F.2d 392, 399-401, 405-406 (C.A.D C., 1972),N L.R B v DallasGeneral Drivers,etc, Local No745, 264 F 2d 642, 647 (C A. 5, 1959), certdenied 361 US 814 (1959),RetailFruit& VegetableClerksUnion vNLRB,249 F.2d 591, 594-595 (C A 9, 1957),see generallyNLRB vUnitedInsuranceCo,390 US 254 (1968)42The Unionin its brief stated that the "relatedwork"issue raised at theinception of the trial has not been argued The Union made reference toN L. R BvDenver Building and ConstructionTrades Council,341 U S 675Further,the Union stated that the General Counsel was contending that theUnion violatedcriterion two oftheMoore Dry Dockcntena LOCAL 767,LABORERS5.An object of the Union's picketing was to force orrequire FPC to cease doing business with E. & G.6.By the conduct set forth in paragraphs 3, 4, and 5,theUnion engaged in and is engaging in unfair laborpractices proscribed by Section 8(b)(4)(i) and (ii)(B) of theAct.7.The said unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices proscribed by Section 8(b)(4)(i)and (ii)(B)of the Act, it is recommended that the Union be ordered tocease and desist therefrom, and to take the affirmativeaction herein provided, designed to remedy the unfairlabor practices herein found and to effectuate the policiesof the Act.43Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c) oftheAct, there is issued the following recommended:ORDER44Local UnionNo. 767,Laborers International Union ofNorthAmerica,AFL-CIO,itsofficers,agents,andrepresentatives,shall:1.Cease and desist from:(a) Inducing or encouraging employees or individualsemployed by Florida Planned Communities,Inc., or anyother person engaged in commerce or in an industryaffecting commerce with whom they have no primary labordispute,to engage in a strike or refusal in the course oftheir employment to use,manufacture,process, transport,or otherwise handle or work on any goods,articles,materials, or commodities or perform any services wherean object thereof is to force or require the above-namedpersons to cease doing business with E.&G. ConstructionCo., Inc.(b) Threatening,restraining,or coercing Florida PlannedCommunities,Inc.,cr any other persons engaged incommerce or in an industry affecting commerce,where anobject thereof is to force or require FPC to cease doingbusiness with E.&G. Construction Co., Inc.2.Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its offices, meeting halls,and all other placeswhere notices to its members are customarily posted,copiesof the attached notice marked"Appendix." 45Copies of said notice,on forms provided by the RegionalDirector for Region 12 shall, after being duly signed by arepresentative of the Respondent, be posted by the Unionimmediately upon receipt thereof,and maintained by it for60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to members arecustomarily posted.Reasonable steps shall be taken by theUnion to insure that said notices are not altered,defaced,or coveredby anyother material.(b) Promptly after receipt thereof, sign and return to thesaidRegionalDirector,the number of copies of theaforesaid notice the latter may request,for posting by595FloridaPlanned Communities,Inc., andE. & G. Construc-tion Co.,Inc., at all places where notices to their respectiveemployees are customarilyposted.(c)Notify theRegionalDirector for Region 12, inwriting, within 20 daysfrom the receiptby the Union of acopy of thisDecision,what stepsthe Unionhas taken tocomply herewith.43Thisrecommendation is made even though the illegal picketing ofFPC by the Union at the project hasceased.The purposeof the remedy isto effectuate the preventivepurposes of theActLocal Union No. 519,UnitedAssociationof Journeymen and Apprentices of the Plumbing and PipeFittingIndustryof the United States and Canada, AFL-CIO (CenterPlumbing and Heating Corp.),145 NLRB 215.44 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rulesand Regulations, be adopted by the Boardand becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.41,In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe National Labor RelationsBoard."APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in or induce or encourage anyindividual employed by Florida Planned Communities,Inc., or by anyother person engaged in commerce or inindustry affecting commerce, to engage in a strike orrefusal in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities,or to perform services;or threaten,coerce, or restrainFloridaPlannedCommunities, Inc., or any otherperson engaged in commerce or in an industry affectingcommerce,where in either case an object thereof is toforce or require it to cease doing business with E. & G.Construction Co., Inc.LOCAL UNION No. 767,LABORERS INTERNATIONALUNION OF NORTHAMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This isan official notice and must notbe defaced byanyone.Thisnotice must remainposted for60 consecutive daysfrom the dateof posting and must notbe altered,defaced,or covered by any other material.Any questionsconcerning this notice or compliance withits provisions may be directedto the Board'sOffice, Room706, Federal OfficeBuilding,500 Zack Street,P.O. Box3322,Tampa, Florida 33602, Telephone 813-228-7210.